DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 3/16/2022.  As directed by the amendment, claims 1-4 and 6 have been amended. Claims 1-6 are pending in the instant application.
Applicant has amended Fig. 1 to be a clear line drawing; the objection to the drawings is withdrawn. 
Applicant has amended the title to be more descriptive; the objection to the specification is withdrawn.
Applicant has amended the claims to provide proper antecedent basis; the rejections of the claims under 35 USC 112(b)/second paragraph are withdrawn.

Response to Arguments
Applicant's arguments filed 3/16/2022 (hereinafter “Remarks”) have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues on pages 6-7 of Remarks that Arenshtam’s nebulizer passes gas through an inlet conduit 21 [labeled 1 in Fig. 2] into three separate chambers before “finally entering a “processing chamber” 9 where the nebulization actually occurs” in contrast to claim 1 which requires the inlet channel open into the nebulization chamber, and that this placement of the claimed/instant inlet “allows a vortex to be created directly inside the nebulization chamber.”
Applicant’s arguments are unpersuasive because Applicant has misrepresented the disclosure of Arenshtam in two critical ways. First, vortex chamber 10 and mixing chamber 12 are actually portions of the same chamber, see Fig. 1 where the vortex chamber is the top portion and the mixing chamber is the bottom portion of the chamber defined between cap 4 and base 3 [and Arenshtam explicitly states that vortex-like flow passes “largely unimpeded” from the upper chamber portion to the lower chamber portion, see page 5, lines 19-20], and indeed, the embodiment of Arenshtam Fig. 9, which is the embodiment used to reject the instant claims, gives the corresponding chamber a only single label, i.e. 210, see Fig. 9 modified below. 

    PNG
    media_image1.png
    452
    375
    media_image1.png
    Greyscale

Second, the nebulization does not occur within chamber 9. The nebulization occurs right above the surface of the liquid, i.e. in chamber 10/12/210, see  Arenshtam page 5, lines 5-7 and 21-22 (the “preliminary or coarse aerosol”); chamber 9 serves to 

Further regarding claim 1, Applicant argues on page 7 of Remarks the instant nebulizer construction is “simpler.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a construction different/”simpler” than of Arenshtam) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As maintained in the rejection below, Arenshtam anticipates all of the instantly claimed structure/construction; there is nothing in the instant claims that require a “simpler” construction than Arenshtam. 

Further regarding claim 1, Applicant argues on page 7 of Remarks that “the direct introduction of inlet gas flow allows and increase or decrease in inlet velocity or volume to immediately affect the turbulent flow inside the nebulization chamber” but alleges that “a change in velocity or volume of Arenshtam’s gas flow is partially mitigated by the various re-directing of the gas as it passes though the ducts, chamber and tube structure.”
As discussed above and maintained in the rejection below, Arenshtam provides for direct tangential introduction of gas flow into a nebulization chamber in the same way/with the same structure as claimed. Therefore, the structure of Arenshtam is capable of providing the same direct introduction/increase/decrease/immediate effect within the chamber as Applicant asserts above in conjunction with this structure. Moreover, in as far as Arenshtam discloses “ducts, chamber and tube structure” that allegedly result in “re-directing,” the Examiner respectfully notes that the duct(s) 22 of Arenshtam correspond to the claimed inlet, the chamber 210 corresponds to the claimed chamber and the tube 207 corresponds to the claimed outlet channel, such that any “re-directing” would also occur in the instant invention in the same way as Arenshtam, i.e. before and after entering the nebulization chamber.

Further regarding claim 1, Applicant argues on page 7 of Remarks that claim 1 “allows the vortex and the droplets to be created in the same chamber…instead of requiring Arenshtam’s antechamber to hold the inlet gas, vortex chamber to create the vortex, mixing chamber to produce the droplets, and final chamber to shatter the droplets.”
The Examiner respectfully notes that the instant claims do not exclude the presence of Arenshtam’s antechamber, and further notes that the remainder of the structures correspond to the instantly claimed chamber and outlet channel as discussed above and maintained in the rejection below. Moreover, the Examiner notes that 

Regarding claims 5-6, Applicant states on page 8 of Remarks that “Arenshtam’s four-chamber nebulization process is not a straightforward variation of Claim 1’s singular inlet-channel-nebulization-chamber flow.”
The Examiner again notes that the instant claims do not exclude Arenshtam’s “first chamber,” that Arenshtam’s “second and third chambers” actually correspond the instantly claimed nebulization chamber, and the Arenshtam’s “fourth chamber” corresponds to the instantly claimed outlet channel, such that Applicant’s representation of claim 1 as having only one chamber in comparison to Arenshtam’s “four” is misleading, because at best, Arenshtam has three chambers compared to two chambers of the claimed/disclosed invention.

Further regarding claim 5, Applicant states on page 8 of Remarks that “Yokohama does not teach or suggest placing the inlet through a boundary wall into a nebulization chamber”.
While is it noted that Yokohama was not relied on for this feature, as it is already disclosed by Arenshtam as discussed in the rejection maintained below, the Examiner contests Applicant’s misrepresentation of Yokohama. Yokohama, in fact, explicitly discloses placing inlet (air supply pipe 9) (Figs. 1-2) through a boundary wall (the .

Claim Interpretation
As best understood in light of the specification, a “substantially rotationally symmetrical boundary wall” encompasses a wall where the overall geometric shape of the wall is rotationally symmetrical (e.g. a cylinder as see in instant Figs. 1-2), but where the wall may include asymmetric openings therein, see e.g. instant Figs. 1-2, where wall 8 has a single opening at the outlet end of channel 10 that is not mirrored on the opposite side of the wall.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means” in claim 2.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arenshtam et al. (WO 00/015282 A1; hereinafter “Arenshtam”) (as evidenced by Cameto et al. (US 4,159,803; hereinafter “Cameto”)).
 Regarding claim 1, Arenshtam discloses an aerosol generator (nebulizer 200) (Fig. 9) with a container (container 215) for an active liquid (page 6, end of fourth full para), and with a nebulization chamber (vortex chamber 210) associated therewith (Fig. 9), in which a bubbling of the active liquid can be generated above the liquid level of the active liquid by means of an associated ultrasonic nebulizer (coarse aerosol generator 220) (page 6, third and fourth full paras) (see e.g. Cameto col. 4, lines 28-35 as evidence regarding the generation of bubbles when using a submerged ultrasonic generator that burst above the surface of the active liquid, as the inherent means by which aerosol is generated such a structure [Note: Cameto also discloses offset airflow into the nebulization chamber thereof, see Fig. 4, such that Cameto could also be applied under 35 USC 102 to reject at least claim 1]), wherein the nebulization chamber is connected to an inlet channel (either tangential duct 22) for supplying carrier gas (Fig. 9 and page 6, fourth full para, in view of Fig. 2 [where the corresponding label is 2 instead of 22] and page 5, third full para) and to an outlet channel (the channel through central tube structure 207) for discharging carrier gas mixed with aerosol obtained from the active liquid (pages 5-6) and has a substantially rotationally symmetrical boundary wall (Fig. 2), wherein the inlet channel is positioned and oriented in the region of its point of entry into the nebulization chamber in such a way that its longitudinal axis in the region of the point of entry (the line through the middle of a duct 2[2] visible in Fig. 2) is offset relative to an axis of symmetry of the nebulization chamber (at the center of the crosshair in Fig. 2), which axis of symmetry is defined by the rotationally symmetrical boundary wall, and does not intersect the axis of symmetry (Fig. 2), wherein the inlet channel opens through the boundary wall into the nebulization chamber (Fig. 2).  
Regarding claim 2, Arenshtam discloses the aerosol generator of Claim 1, the inlet channel of which is connected on an inlet side thereof to a pump unit (microcompressor 42 or manual compressor 48) by means of which the inflow rate or speed of the carrier gas flowing into the nebulization chamber can be adjusted .  
Regarding claim 3, Arenshtam discloses the aerosol generator of Claim 1, in whose nebulization chamber a baffle plate (drop reflector 216) is arranged opposite the active liquid container (Fig. 9; page 6, last para).  
Regarding claim 4, Arenshtam discloses the aerosol generator of Claim 3, in which the baffle plate is arranged in front of an inlet opening of the outlet channel and at a distance from it (Fig. 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Arenshtam OR, in the alternative, over Arenshtam in view of Yokohama et al. (JP 55124566 A; hereinafter “Yokohama”).
Regarding claim 5, Arenshtam discloses the aerosol generator of Claim 1, wherein Arenshtam further discloses wherein the outlet channel of which is formed by an outlet tube (central tube structure 207) which is guided in its longitudinal direction through a cover flange (cap 204) of the nebulization chamber (Fig. 9).
oArenshtam is silent regarding wherein the outlet tube is displaceably guided through the cover flange/cap. However, it would have been obvious to an artisan before the effective filing date of the claimed invention for the outlet tube of Arenshtam to be displaceably guided through the cover flange/cap, in order to allow the tube to be slid in and out of the cap to allow for disassembly thereof predictably provide the benefits of easier manufacture, storage/transport and/or cleaning of the aerosol generator. 
In the alternative, Yokohama teaches that it was known in the ultrasonic aerosol generator art before the effective filing date of the claimed invention that the distance between a partition plate (e.g. that at the end of tube 207 in Arenshtam Fig. 9) and the top surface of the liquid to be nebulized can affect aerosolization efficiency (Yokohama page 3 as seen on page 8 of the accompanying PDF), such that it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the tube of Arenshtam to be displaceably guided through the cover flange/cap, in order to allow the distance between the impingement flange at the end of the tube and the surface of the liquid to be optimized by adjustment of the depth of the tube (and/or .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arenshtam.
Regarding claim 6, Arenshtam discloses the aerosol generator of Claim 1, where Arenshtam further teaches refilling the active liquid through a number (e.g. one) of refilling openings for the active liquid (e.g. Fig. 4 or 5), but Arenshtam does not explicitly disclose wherein the boundary wall and/or a cover flange of the nebulization chamber has a number of refilling openings for the active liquid. However, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the embodiment of Fig. 9 of Arenshtam to include wherein the boundary wall and/or the cover flange of the nebulization chamber has a number of refilling openings for the active liquid as suggested by Arenshtam Figs. 4-5, in order to provide the predictable result of a simple/easy means by which the nebulizer may be refilled, particularly during use.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KATHRYN E DITMER/           Primary Examiner, Art Unit 3785